DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment files 11/04/2021 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every claim objection and 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 08/04/2021.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendment.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. 

With respect to claim 1 the limitation(s):
determining correlated state dimensions by performing a correlation analysis of a history of the data of the multi-dimensional states of the device, the correlation analysis based on a correlation analysis algorithm;
generating a device state reference model by modeling the history data of the correlated state dimensions; and 
determining whether a current state of the device is normal according to a device state determination condition, the real-time data of the correlated state dimensions, and the device state reference model.

These limitations are directed to an abstract idea and would fall within the “Mental Process” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “determining correlated state dimensions by performing a correlation analysis”, as drafted, is an act of observation, evaluation, judgment, or opinion that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language 
The limitation(s) regarding “generating a device state reference model by modeling”, as drafted, is an act of observation, evaluation, judgment, or opinion that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating a model of the device using the correlated state dimensions.
The limitation(s) regarding “determining whether a current state of the device is normal”, as drafted, is an act of observation, evaluation, judgment, or opinion that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining that the current state of the device is normal.
The limitation(s) regarding “a correlation analysis algorithm” is directed to an abstract idea because the limitation positively recites the use of a “Mathematical Concept”. This interpretation is supported by Applicants Specification: “The correlation analysis algorithm is the Pearson correlation algorithm and/or the Kendall correlation algorithm” (See para[0024])
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“A method for monitoring a state of a device in a process industry” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a process industry. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a 
“collecting and saving data of multi-dimensional states of the device”; “acquiring history data of the correlated state dimensions”; and “acquiring real-time data of the correlated state dimensions of the device state reference model in real time” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “collecting and saving data of multi-dimensional states of the device”; “acquiring history data of the correlated state dimensions”; and “acquiring real-time data of the correlated state dimensions of the device state reference model in real time” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to “A method for monitoring a state of a device in a process industry” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by: Nguyen et al. (U.S. Publication No. 2008/0097637); Foslien et al. (U.S. Publication No. 2009/0112532); Walacavage et al. (U.S. Patent No. 7716014); Blevins et al. (U.S. Publication No. 2013/0069792); Craig et al. (U.S. Publication No. 2014/0244192); Gandhi et al. (U.S. Publication No. 2018/0165384); and Görür et al. (Görür, Dilan, and Carl Edward Rasmussen. "Dirichlet 
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “collecting and saving data”, “acquiring history data”, “acquiring real-time data”, and “monitoring a state of a device in a process industry” can be viewed as necessary data gathering, a field of use, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 6 and 11 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 6 and 11 recites the additional elements of:
“a data acquisition module”; “a correlation calculation module”; “a state reference model”; “an online monitoring module”; “a processor”; and “a memory”. Do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that they amount to no more than a generic computer component performing the generic computer function of receiving, storing, 

Dependent claims 2-5, 7-10, and 12-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2-4, 7-9, 12-13, and 15-16 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 3-5, 8-9, and 12-16 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept”, and thus the claims are still directed to an abstract idea without significantly more.
Claim 10 recites a limitation regarding a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (U.S. Publication No. 2008/0097637).

Regarding claim 1. (Currently Amended) Nguyen teaches:
A method for monitoring a state of a device in a process industry (See Fig. 5 and para[0007]. A method and system for detecting an abnormal event for the polymer process unit.), the method comprising: 
collecting and saving data of multi-dimensional states of the device (See Fig. 5, Fig. 6, and para[0216]-para[0226]: measurements.); 
determining correlated state dimensions (See Fig. 5, para[0147], para[0197] – para[0202], para[0226] – para[0229], para[0236], and para[0251] – para[0256]: Identifying which measurements within an equipment group should be designated as inputs to each PCA model. From this list only include measurements which have the following characteristics: … The measurement is cross-correlated with other measurements in the data set. There are two statistical criteria for prioritizing potential inputs into the PCA Abnormal Detection Model, Signal to Noise Ratio and Cross-Correlation. Input data set.) 
by performing a correlation analysis (See Fig. 5 and para[0251] – para[0254]: Cross Correlation test. Calculate the correlation coefficient for each pair of inputs from the co-variance.) of a history of the data of the multi-dimensional states of the device (See Fig. 5, para[0110], para[0147], para[0284], and para[0312] – para[0317]: principal component analysis (PCA) models that represent normal data patterns that exist within historical databases. When mining a very large database, the developer can identify the redundant measurements by doing a cross-correlation calculation among all of the candidate inputs. Measurement needs to be examined over its history.), 
the correlation analysis based on a correlation analysis algorithm (See para[0054] and para[0251]-para[0253]: Principal Component Analysis (PCA). Correlation-based engineering models. Equation 5 and Equation 6.); 
acquiring history data of the correlated state dimensions (See Fig. 5, para[0112] - para[0113], para[0216], para[0309], and para[0312] – para[0317]: Training data set. Now each measurement needs to be examined over its history to see whether it is a candidate for the training data set. Measurements which should be excluded are: … Those that show little or no cross correlation with any other measurements in the data set.);
generating a device state reference model (See para[0071]: Principle Component Analysis (PCA) models.) by modeling the history data of the correlated state dimensions (See Fig. 5, para[0116], para[0147], para[0312] – para[0320]: Once the specific measurements have been selected and the training data set has been built, the model can be built quickly using standard statistical tools. principal component analysis (PCA) models that represent normal data patterns that exist within historical databases. Once these exclusions have been made the first rough PCA model should be built.); 
acquiring real-time data of the correlated state dimensions of the device state reference model in real time (See Fig. 5, para[0007], para[0070]: Current operation. Input from sensors.); and 
determining whether a current state of the device is normal (See para[0096]: The application is based on a Principal Component Analysis, PCA, of the process, which creates an empirical model of "normal operations".) according to a device state determination condition, the real-time data of the correlated state dimensions, and the device state reference model (See Fig. 5, Fig. 24, para[0070], para[0132], and para[0378]-para[0379]: Comparing model results with the state of key sensors generates abnormal indications. Trigger for detecting an abnormal event.).


Regarding claim 3. (Currently Amended) Nguyen teaches:
The method of claim 1, 
further comprising: 
outputting the correlated state dimensions (See Fig. 21, Fig. 24, Fig. 42, and para[0443]: FIG. 21 shows the event suppression and the operator suppression disabling predefined sets of inputs in the PCA model.);
(See para[0170], para[0321], para[0380] – para[0381], and para[0425] – para[0430]: disable failed or "bad acting" inputs. Provide a way to permanently disable bad acting instruments.); and
modifying the correlated state dimensions according to the modification information (See para[0115], para[0170], para[0443]: disable failed or "bad acting" inputs.).

Regarding claim 4. (Currently Amended) Nguyen teaches:
The method of claim 1, 
wherein, after obtaining the device state reference model, the method further comprises: 
outputting the device state reference model (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), and 
receiving modification information about the device state reference model, the modification information input by a user (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.),
modifying the device state reference model according to the modification information (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Regarding claim 6. (Currently Amended) Nguyen teaches:
(See Fig. 5 and para[0007]. A method and system for detecting an abnormal event for the polymer process unit.) the apparatus comprising: 
a data acquisition module (See para[0052]: Abnormal Event Detection (AED) technology.) configured to collect and save data of multi-dimensional states of the device (See Fig. 5, Figure 6, and para[0216]-para[0226]: measurements.); 
a correlation calculation module (See para[0148]: online system.) configured to determine correlated state dimensions (See Fig. 5, para[0147], para[0197] – para[0202], para[0226] – para[0229], para[0236], and para[0251] – para[0256]: Identifying which measurements within an equipment group should be designated as inputs to each PCA model. From this list only include measurements which have the following characteristics: … The measurement is cross-correlated with other measurements in the data set. There are two statistical criteria for prioritizing potential inputs into the PCA Abnormal Detection Model, Signal to Noise Ratio and Cross-Correlation. Input data set.)
by performing a correlation analysis (See Fig. 5 and para[0251] – para[0254]: Cross Correlation test. Calculate the correlation coefficient for each pair of inputs from the co-variance.) of a history of the data of the multi-dimensional states of the device (See Fig. 5, para[0110], para[0147], para[0284], and para[0312] – para[0317]: principal component analysis (PCA) models that represent normal data patterns that exist within historical databases. When mining a very large database, the developer can identify the redundant measurements by doing a cross-correlation calculation among all of the candidate inputs. Measurement needs to be examined over its history.), 
(See para[0054] and para[0251]-para[0253]: Principal Component Analysis (PCA). Correlation-based engineering models. Equation 5 and Equation 6.), 
a state reference model establishment module (See para[0054]: Principal Component Analysis (PCA).) configured to 
acquire history data of the correlated state dimensions (See Fig. 5, para[0112] - para[0113], para[0216], para[0309], and para[0312] – para[0317]: Training data set. Now each measurement needs to be examined over its history to see whether it is a candidate for the training data set. Measurements which should be excluded are: … Those that show little or no cross correlation with any other measurements in the data set.), and 
generate a device state reference model (See para[0071]: Principle Component Analysis (PCA) models.) by modeling the history data of the correlated state dimensions (See Fig. 5, para[0116], para[0147], para[0312] – para[0320]: Once the specific measurements have been selected and the training data set has been built, the model can be built quickly using standard statistical tools. principal component analysis (PCA) models that represent normal data patterns that exist within historical databases. Once these exclusions have been made the first rough PCA model should be built.); and 
an online monitoring module (See para[0052]: Abnormal Event Detection (AED).) configured to 
acquire real-time data of the correlated state dimensions of the device state reference model in real time, from the data acquisition module (See Fig. 5, para[0007], para[0070]: Current operation. Input from sensors.), and 
(See para[0096]: The application is based on a Principal Component Analysis, PCA, of the process, which creates an empirical model of "normal operations".) according to a device state determination condition, the real-time data of the correlated state dimensions, and the device state reference model (See Fig. 5, Fig. 24, para[0070], para[0132], and para[0378]-para[0379]: Comparing model results with the state of key sensors generates abnormal indications. Trigger for detecting an abnormal event.).

Regarding claim 8. (Currently Amended) Nguyen teaches:
The apparatus of claim 6, 
further comprising: 
a man-machine interaction module (See Fig. 21, Fig. 24, and para[0069]: Operator interface.),
wherein the correlation calculation module is further configured to 
output the correlated state dimensions to the man-machine interaction module (See Fig. 21, Fig. 24, Fig. 42, and para[0443]: FIG. 21 shows the event suppression and the operator suppression disabling predefined sets of inputs in the PCA model.),
receive modification information about the correlated state dimensions from the man-machine interaction module (See para[0170], para[0321], para[0380] – para[0381], and para[0425] – para[0430]: disable failed or "bad acting" inputs. Provide a way to permanently disable bad acting instruments.), and
(See para[0115], para[0170], para[0443]: disable failed or "bad acting" inputs.).

Regarding claim 9. (Currently Amended) Nguyen teaches:
The apparatus of claim 6, 
further comprising: 
a man-machine interaction module (See para[0069]-para[0070]: operator interface.),
wherein the state reference establishment module is further configured to
output the device state reference model to the man-machine interaction module (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), 
receive modification information about the device state reference model from the man-machine interaction module (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.), 
modify the device state reference model according to the modification information (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Regarding claim 10. (Currently Amended) Nguyen teaches: 
A computer readable storage medium, storing a computer program, the computer program configured to perform the method for monitoring the state of the device in the process industry of claim 1, when executed by a processor (See para[0052]: Abnormal Event Detection (AED) technology.) (Examiner note: the Abnormal Event Detection (AED) technology of Nguyen inherently runs on a processor.).

Regarding claim 11. (Currently Amended) Nguyen teaches: 
An apparatus for monitoring a state of a device in a process industry (See Fig. 5 and para[0007]. A method and system for detecting an abnormal event for the polymer process unit.), the apparatus comprising: 
a memory configured to store applications (See para[0281]: process control system databases.); and
a processor (See para[0052]: Abnormal Event Detection (AED) technology.) configured to execute the application to cause the processor to
collecting and saving data of multi-dimensional states of the device (See Fig. 5, Figure 6, and para[0216]-para[0226]: measurements.); 
determining correlated state dimensions (See Fig. 5, para[0147], para[0197] – para[0202], para[0226] – para[0229], para[0236], and para[0251] – para[0256]: Identifying which measurements within an equipment group should be designated as inputs to each PCA model. From this list only include measurements which have the following characteristics: … The measurement is cross-correlated with other measurements in the data set. There are two statistical criteria for prioritizing potential inputs into the PCA Abnormal Detection Model, Signal to Noise Ratio and Cross-Correlation. Input data set.) 
by performing a correlation analysis (See Fig. 5 and para[0251] – para[0254]: Cross Correlation test. Calculate the correlation coefficient for each pair of inputs from the co-variance.) of a history of the data of the multi-dimensional states of the device (See Fig. 5, para[0110], para[0147], para[0284], and para[0312] – para[0317]: principal component analysis (PCA) models that represent normal data patterns that exist within historical databases. When mining a very large database, the developer can identify the redundant measurements by doing a cross-correlation calculation among all of the candidate inputs. Measurement needs to be examined over its history.), 
the correlation analysis based on a correlation analysis algorithm (See para[0054] and para[0251]-para[0253]: Principal Component Analysis (PCA). Correlation-based engineering models. Equation 5 and Equation 6.); 
acquiring history data of the correlated state dimensions (See Fig. 5, para[0112] - para[0113], para[0216], para[0309], and para[0312] – para[0317]: Training data set. Now each measurement needs to be examined over its history to see whether it is a candidate for the training data set. Measurements which should be excluded are: … Those that show little or no cross correlation with any other measurements in the data set.);
generating a device state reference model (See para[0071]: Principle Component Analysis (PCA) models.) by modeling the history data of the correlated state dimensions (See Fig. 5, para[0116], para[0147], para[0312] – para[0320]: Once the specific measurements have been selected and the training data set has been built, the model can be built quickly using standard statistical tools. principal component analysis (PCA) models that represent normal data patterns that exist within historical databases. Once these exclusions have been made the first rough PCA model should be built.); 
(See Fig. 5, para[0007], para[0070]: Current operation. Input from sensors.); and 
determining whether a current state of the device is normal (See para[0096]: The application is based on a Principal Component Analysis, PCA, of the process, which creates an empirical model of "normal operations".) according to a device state determination condition, the real-time data of the correlated state dimensions, and the device state reference model (See Fig. 5, Fig. 24, para[0070], para[0132], and para[0378]-para[0379]: Comparing model results with the state of key sensors generates abnormal indications. Trigger for detecting an abnormal event.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Publication No. 2008/0097637) as applied to claim 1 and 6 above, and further in view of Craig et al. (U.S. Publication No. 2014/0244192).

Regarding claim 2. (Currently Amended) Nguyen is silent as to the language of:

wherein the collecting and saving data comprises at least one of:: 
collecting data of the multi-dimensional states of the device from at least one of a manufacturing data acquisition system, a supervisory control and data acquisition system, or a simulation system, and 
saving the data; or
collecting data of the multi-dimensional states of the device from at least one of a manufacturing data acquisition system, a supervisory control and data acquisition system, a simulation system, or a device design system, and 
saving the data.
Nevertheless Craig teaches:
collecting data of the multi-dimensional states of the device from at least one of a supervisory control, and saving the data (See para[0007]: receive information about present operation of the industrial equipment from a supervisory control and data acquisition system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen by collecting data of the multi-dimensional states of the device from at least one of a supervisory control, and saving the data such as that of Craig. Nguyen and Craig are analogous to the instant application, as all references are directed to the same field of endeavor. Craig teaches, “In industrial control processes, industrial equipment may be controlled by a control system, for example, such as a supervisory control and data acquisition system (SCADA) remotely from the site where the industrial equipment is located” (See para[0002]). One of ordinary skill would have been motivated to modify Nguyen, 

Regarding claim 7. (Currently Amended) Nguyen is silent as to the language of:
The apparatus of claim 6, 
wherein the data acquisition module is further configured to, at least one of: 
collect data of the multi-dimensional states of the device from at least one of a manufacturing data acquisition system, a supervisory control and data acquisition system, or a simulation system, and 
save the data; or 
collect data of the multi-dimensional states of the device from at least one of a manufacturing data acquisition system, a supervisory control and data acquisition system, a simulation system, or a device design system, and 
save the data.
Nevertheless Craig teaches:
collecting data of the multi-dimensional states of the device from at least one of a supervisory control, and saving the data (See para[0007]: receive information about present operation of the industrial equipment from a supervisory control and data acquisition system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen by collecting data of the multi-dimensional states of the device from at least one of a supervisory control, and saving the data such as that of Craig. Nguyen and Craig are analogous to the instant application, as all references are directed to the same field of (See para[0002]). One of ordinary skill would have been motivated to modify Nguyen, because supervisory control and data acquisition systems were known in the prior art and were used to control industrial equipment, as recognized by Craig.

Regarding claim 12. (Currently Amended) Nguyen teaches:
The method of claim 2, 
further comprising:
outputting the correlated state dimensions (See Fig. 21, Fig. 24, Fig. 42, and para[0443]: FIG. 21 shows the event suppression and the operator suppression disabling predefined sets of inputs in the PCA model.);
receiving modification information about the correlated state dimensions, the modification information input by a user (See para[0170], para[0321], para[0380] – para[0381], and para[0425] – para[0430]: disable failed or "bad acting" inputs. Provide a way to permanently disable bad acting instruments.); and
modifying the correlated state dimensions according to the modification information (See para[0115], para[0170], para[0443]: disable failed or "bad acting" inputs.).

Regarding claim 13. (Currently Amended) Nguyen teaches: 
The method of claim 2, 

outputting the device state reference model (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.);
receiving modification information about the device state reference model, the modification information input by a user (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.); and 
modifying the device state reference model according to the modification information (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Regarding claim 15. (Currently Amended) Nguyen teaches:
The apparatus of claim 7, 
further comprising: 
a man-machine interaction module (See Fig. 21, Fig. 24, and para[0069]: Operator interface.),
wherein the correlation calculation module is further configured to 
output the correlated state dimensions to the man-machine interaction module (See Fig. 21, Fig. 24, Fig. 42, and para[0443]: FIG. 21 shows the event suppression and the operator suppression disabling predefined sets of inputs in the PCA model.),
receive modification information about the correlated state dimensions from the man-machine interaction module (See para[0170], para[0321], para[0380] – para[0381], and para[0425] – para[0430]: disable failed or "bad acting" inputs. Provide a way to permanently disable bad acting instruments.), and
modify the correlated state dimensions according to the modification information (See para[0115], para[0170], para[0443]: disable failed or "bad acting" inputs.).

Regarding claim 16. (Currently Amended) Nguyen teaches:
The apparatus of claim 7, 
further comprising: 
a man-machine interaction module (See para[0069]-para[0070]: operator interface.),
wherein the state reference establishment module is further configured to
output the device state reference model to the man-machine interaction module (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), 
receive modification information about the device state reference model from the man-machine interaction module (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.), 
modify the device state reference model according to the modification information (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Publication No. 2008/0097637) as applied to claim 1 above, and further in view of Gandhi et al. (U.S. Publication No. 2018/0165384) and Görür et al. (Görür, Dilan, and Carl Edward .

Regarding claim 5. (Currently Amended) Nguyen is silent as to the language of:
The method of claim 1, 
wherein the determining correlated state dimensions includes performing the correlation analysis according to at least one of a Pearson correlation algorithm or a Kendall correlation algorithm, and 
the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Gandhi teaches:
wherein the determining correlated state dimensions includes performing the correlation analysis according to at least one of a Pearson correlation algorithm (See para[0031]: Pearson product-moment correlation coefficient.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the determining correlated state dimensions includes performing the correlation analysis according to at least one of a Pearson correlation algorithm such as that of Gandhi. Nguyen and Gandhi are analogous to the instant application, as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Nguyen, because Pearson correlation algorithms were well known at the time of filing and a person of ordinary skill has good reason to pursue the known options within their technical grasp.

the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Görür teaches:
the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model (See Abstract: Dirichlet process Gaussian mixture model (DPGMM).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model such as that of Görür. Nguyen and Görür are analogous to the instant application as all of the references are directed to the same field of endeavor. Görür teaches, “The Dirichlet process mixtures of Gaussians model is one of the most widely used DPM models” (See Page 624, Col. 2). One of ordinary skill would have been motivated to modify Nguyen, because Dirichlet process algorithm based on a Gaussian mixture model were well known at the time of filing and a person of ordinary skill has good reason to pursue the known options within their technical grasp.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Publication No. 2008/0097637) in view of Craig et al. (U.S. Publication No. 2014/0244192) as applied to claim 2 above, and further in view of Gandhi et al. (U.S. Publication No. 2018/0165384) and Görür et al. (Görür, Dilan, and Carl Edward Rasmussen. "Dirichlet process .

Regarding claim 14. Nguyen is silent as to the language of:
The method of claim 2, 
wherein the determining correlated state dimensions includes performing the correlation analysis according to at least one of a Pearson correlation algorithm or a Kendall correlation algorithm, and 
the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Gandhi teaches:
wherein the determining correlated state dimensions includes performing the correlation analysis according to at least one of a Pearson correlation algorithm (See para[0031]: Pearson product-moment correlation coefficient.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the determining correlated state dimensions includes performing the correlation analysis according to at least one of a Pearson correlation algorithm such as that of Gandhi. Nguyen and Gandhi are analogous to the instant application, as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Nguyen, because Pearson correlation algorithms were well known at the time of filing and a person of ordinary skill has good reason to pursue the known options within their technical grasp.

the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Görür teaches:
the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model (See Abstract: Dirichlet process Gaussian mixture model (DPGMM).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the generating the device state reference model includes establishing the device state reference model according to a Dirichlet process algorithm based on a Gaussian mixture model such as that of Görür. Nguyen and Görür are analogous to the instant application as all of the references are directed to the same field of endeavor. Görür teaches, “The Dirichlet process mixtures of Gaussians model is one of the most widely used DPM models” (See Page 624, Col. 2). One of ordinary skill would have been motivated to modify Nguyen, because Dirichlet process algorithm based on a Gaussian mixture model were well known at the time of filing and a person of ordinary skill has good reason to pursue the known options within their technical grasp.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant argues that: Applicants assert that at least the correlation analysis of a history of the data of the multi-dimensional states of the device, and generating a device state reference model could not practically be performed in the human mind.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 6, and 11 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the judicial exceptions recited in the independent claims are seen as being practically performed in the human mind because nothing in the claims prevents a user from manually performing the recited judicial exceptions. Referring to the MPEP 2106.04(a)(2), “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The test for whether the a claim recites a judicial exception is not whether each and every limitation recited in a claim can practically be performed in the human mind, but rather if the recited judicial exception can practically be performed in the human mind. Further, the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer.
Applicant argues that: However, Applicants assert that while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. See Subject Matter Eligibility Examples: Abstract Ideas, Example 39. Thus, under the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance, the pending claims herein do not recite an abstract idea (or other judicial exception).
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 6, and 11 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the amended claims 1, 6, and 11 recite the limitation “a correlation analysis algorithm”. This limitation is positive recitation of a “Mathematical Concept”. Referring to the MPEP 2106.04(a)(2), “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).” Thus, although the claims 1, 6, and 11 
Applicant argues that: Thus, the claims recite specific technical requirements, and do not seek to “tie up” all methods of “collecting information, analyzing the information, and displaying results.” … Amended independent claim 1 does not seek to “tie up” all uses of either of these algorithms. Therefore, Applicants assert that, even if the claims recite an abstract idea (which Applicants do not admit to), the claims are not directed to the abstract idea.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 6, and 11 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity 
Applicant argues that: Because claim 1 includes requirements for determining whether a current state of the device is normal according to a device state determination condition, the real-time data of the correlated state dimensions, and the device state reference model, “users, for example, device operators/engineers, can combine their experience /domain knowledge to participate in the whole device state monitoring process and construct adaptive and robust device state reference models under different environments.” Specification as filed, paragraph [0117]. Therefore, claim 1 provides an improvement to the technologies of automated equipment maintenance.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 6, and 11 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional 
Applicant argues that: On page 18 of the Office Action, in the rejection of independent claim 1, the Office directs Applicants’ attention to paragraphs [0113], [1047] and [0251]-[0254] of Nguyen and asserts that these passages disclose, “adopting a preset correlation analysis algorithm to perform a correlation analysis of a history of the data of the multi- dimensional states of the device collected, to obtain correlated state dimensions; [and] acquiring history data of correlated dimensional states according to the correlated state dimensions obtained,” (emphasis added) as previously recited by claim 1. Applicants disagree.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 7, 13, 19, and 25 under 35 USC 102 have been fully considered but are not persuasive. As described in further detail under the 35 USC 102 rejection 
Applicant argues that: In discussing the correlation-based model, Nguyen discloses, “[t]he engineering models comprise of correlation-based models focused on specific detection of abnormal conditions. The detailed description of building engineering models can be found under ‘Simple Engineering Models for AED’ section in Appendix 1.”
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 6, and 11 under 35 USC 102 regarding the embodiments of Nguyen that are direct to “Engineering Models” are erroneous as the Examiner’s rejection does not currently use the engineering models disclosed by Nguyen. Rather, as described in further detail under the 35 USC 102 rejection above, the 35 USC 102 rejection uses the embodiments of Nguyen directed to the “Principle Component Analysis (PCA)” model development as outlined in Figure 5 of Nguyen. The Examiner would apologize if the Applicant had any confusion as to what embodiments of Nguyen the 35 USC 102 rejection was based on.
Applicant argues that: Therefore, the correlation-based models disclosed by Nguyen do not include a correlation analysis of the collected history data of the multi-dimensional states of the device, as required by amended independent claim 1. … Thus, Applicants assert that Nguyen fails to disclose, or fairly suggest, at least, “determining correlated state dimensions by performing a correlation analysis of a history of the data of the multi-dimensional states of the device, the correlation analysis based on a correlation analysis algorithm; [and] acquiring history data of the correlated state dimensions,” (emphasis added) as required by amended independent claim 1.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 6, and 11 under 35 USC 102 have been fully considered but are not persuasive. As described in further detail under the 35 USC 103 rejection above, under the broadest reasonable interpretation of the limitation Nguyen does teach “a correlation analysis of a history of the data of the multi-dimensional states of the device”. Further, the Examiner would like to point out that paragraphs [0251] – [0256] that teach the “Cross Correlation Test” are not directed to the embodiment of Nguyen that teaches “Simple Engineering models”. Rather, as shown on page 13 of Nguyen the “Cross Correlation Test” is used for “Selecting Model Inputs” for the “PCA Abnormal Detection Model”. As the Examine does not agree with Applicant’s characterization of the reference, the 35 USC 102 rejection is maintained.
Applicant argues that: Applicants respectfully assert that claims 2, 7, 12-13, and 15-16 are allowable due to their dependency on allowable independent claims 1, 6, and 11, respectively, for at least the reasons set forth above.
Applicant’s arguments with respect to the rejection of the dependent claims 2-5, 7-10, and 12-16 under 35 USC 103 have been fully considered but are not persuasive, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863         

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863